DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gailloux et al. (US 7,925,304) in view of Whynot et al. (US 7,606,181). 
Regarding to claim 1, Gailloux teaches a computer-implemented method comprising: receiving, by a computing-device, call audio of a first call between a first device and a second device (i.e., The mobile device 102 may communicate with the receiver 116 through the wired or wireless network 112 and the cell towers 108 and 114 by a standard wireless telephony protocol (such as code division multiple access) or some other means of wireless communication col. 3, lines 31-45, col. 4, lines 24-35); extracting, by the computing-device, one or more characteristics from the call audio of the first call, wherein the one or more characteristics exclude metadata (i.e., filtering sounds behind the voice of the mobile device 102 for the user of the mobile device 116, using voice recognition system to extract voice content from the signal and transmit only the voice content to mobile device 116 (only a portion of the content in the signal is transmitted could be interpreted as excluding metadata) (col. 4, lines 25-47). 
Gailloux does not specifically teach identifying, by the computing-device, one or more codecs used to encode the first call based on the one or more characteristics extracted from the call audio of the first call.
However, the preceding limitation is known in the art of communications. Whynot teaches the communication devices 102 and the MAS 106 could support suitable standards or protocols used to set up, maintain, and terminate communication sessions between end users (col. 4, lines 7-26). There are varying types of CODECs, such as G.711 and G.729 CODECs. When the processed audio information is needed, the media application server (MAS 106) can retrieve the appropriate digitized audio information from storage and stream the information without needing to process the audio information into analog form, and then back to digitized form, before transmissions (col. 5, lines 6-25). The media controller 204 manages the operation of the MAS 106 to provide services to the communication devices 102... The media controller 204 may then select the media processor 206 to handle each of the calls, perform audio/video capability negotiations, enforce licenses controlling how the MAS 106 can be used, and control negotiations based on the licenses. The negotiations may include identifying the CODECS to be used to encode and decode audio or video information during a call (col. 6, lines 25-40, col. 8, lines 32-41, col. 12, lines 51-67). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention to have implemented the technique of Whynot within the system Gailloux in order that the MAS may monitor the CODEC format used by the participants in a communication session and to reduce or minimize the amount of processing needed for the audio information exchange. Thus, the MAS reduces the processing load, which helps provide an increased communication session capacity.
Regarding claim 2,  Gailloux in view of Whynot teaches all the limitations above. Gailloux further teaches identifying, by the computing-device, one or more networks of a transmission path based on the one or more characteristics, wherein the unique telecommunications device is one of the first device or the second device (i.e., based on identified cell tower, calls are routed dynamically col. 3, lines 31-45, col. 7, lines 43-55). 
Regarding claim 3, Gailloux in view of Whynot teaches all the limitations above. Gailloux further teaches identifying, by the computing- device, at least a portion of one or more networks of a transmission path of the first call based on the one or more characteristics extracted from the call audio of the first call (col. 3, lines 31-45, col. 7, lines 43-55).
Regarding claim 4, Gailloux in view of Whynot teaches all the limitations above. Whynot further teaches identifying, by the computing- device, a network of the one or more networks of the transmission path based on a codec of the one or more codecs (col. 6, lines 25-40, col. 8, lines 32-41, col. 12, lines 51-67). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention to have implemented the technique of Whynot within the system Gailloux in order that the MAS may monitor the CODEC format used by the participants in a communication session and to reduce or minimize the amount of processing needed for the audio information exchange. Thus, the MAS reduces the processing load, which helps provide an increased communication session capacity.
Regarding to claim 11, Gailloux teaches a computer-implemented method comprising: receive, by a computing-device, call audio of a first call between a first device and a second device (i.e., The mobile device 102 may communicate with the receiver 116 through the wired or wireless network 112 and the cell towers 108 and 114 by a standard wireless telephony protocol (such as code division multiple access) or some other means of wireless communication col. 3, lines 31-45, col. 4, lines 24-35); extract, by the computing-device, one or more characteristics from the call audio of the first call, wherein the one or more characteristics exclude metadata (i.e., filtering sounds behind the voice of the mobile device 102 for the user of the mobile device 116, using voice recognition system to extract voice content from the signal and transmit only the voice content to mobile device 116 (only a portion of the content in the signal is transmitted could be interpreted as excluding metadata) (col. 4, lines 25-47). 
Gailloux does not specifically teach identify, by the computing-device, one or more codecs used to encode the first call based on the one or more characteristics extracted from the call audio of the first call.
However, the preceding limitation is known in the art of communications. Whynot teaches the communication devices 102 and the MAS 106 could support suitable standards or protocols used to set up, maintain, and terminate communication sessions between end users (col. 4, lines 7-26). There are varying types of CODECs, such as G.711 and G.729 CODECs. When the processed audio information is needed, the media application server (MAS 106) can retrieve the appropriate digitized audio information from storage and stream the information without needing to process the audio information into analog form, and then back to digitized form, before transmissions (col. 5, lines 6-25). The media controller 204 manages the operation of the MAS 106 to provide services to the communication devices 102... The media controller 204 may then select the media processor 206 to handle each of the calls, perform audio/video capability negotiations, enforce licenses controlling how the MAS 106 can be used, and control negotiations based on the licenses. The negotiations may include identifying the CODECS to be used to encode and decode audio or video information during a call (col. 6, lines 25-40, col. 8, lines 32-41, col. 12, lines 51-67). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention to have implemented the technique of Whynot within the system Gailloux in order that the MAS may monitor the CODEC format used by the participants in a communication session and to reduce or minimize the amount of processing needed for the audio information exchange. Thus, the MAS reduces the processing load, which helps provide an increased communication session capacity.
Regarding claim 12,  Gailloux in view of Whynot teaches all the limitations above. Gailloux further teaches identify, by the computing-device, one or more networks of a transmission path based on the one or more characteristics, wherein the unique telecommunications device is one of the first device or the second device (i.e., based on identified cell tower, calls are routed dynamically col. 3, lines 31-45, col. 7, lines 43-55). 
Regarding claim 13, Gailloux in view of Whynot teaches all the limitations above. Gailloux further teaches identify, by the computing- device, at least a portion of one or more networks of a transmission path of the first call based on the one or more characteristics extracted from the call audio of the first call (col. 3, lines 31-45, col. 7, lines 43-55).
Regarding claim 14, Gailloux in view of Whynot teaches all the limitations above. Whynot further teaches identify, by the computing- device, a network of the one or more networks of the transmission path based on a codec of the one or more codecs (col. 6, lines 25-40, col. 8, lines 32-41, col. 12, lines 51-67). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention to have implemented the technique of Whynot within the system Gailloux in order that the MAS may monitor the CODEC format used by the participants in a communication session and to reduce or minimize the amount of processing needed for the audio information exchange. Thus, the MAS reduces the processing
Claim 5-10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gailloux et al. (US 7,925,304) in view of Whynot et al. (US 7,606,181) further in view of Brown et al. (US 2003/0112941).
Regarding claim 5, Diethorn in view of Whynot teaches all the limitations above except determining, by the computing-device, a first provenance fingerprint for the first call based on the one or more characteristics.
However, the preceding limitations are known in the art of communications. Brown teaches caller and callee identity voice authentication are just one of multiple types of biometric sampling. For example, a caller or callee may locally provide an eye scan, a fingerprint, and other biophysical identifiers that are transmitted within or outside the trusted network to authenticate the identity of the caller or callee ([0029]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Brown within the system of Gailloux in view of Whynot in order to use fingerprint to simplify the authentication of a trusted user of a communication device.
Regarding claim 6, Gailloux in view of Whynot further in view of Brown teaches all the limitations above. Brown further teaches comparing, by the computing-device, the first provenance fingerprint against one or more provenance fingerprints stored in a database configured to store a plurality of provenance fingerprints for a plurality of calls (i.e., stored voice samples may then be compared against voice samples received for a particular call in order to authenticate the identity of a current caller or callee of the particular call [0041]). Given that Brown teaches the use of fingerprint to authenticate user ([0029]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Brown within the system of Gailloux in view of Whynot in order to use fingerprint to simplify the authentication of a trusted user of a communication device.
Regarding claims 7, Gailloux in view of Whynot further in view of Brown teaches all the limitations above. Brown further teaches determining, by the computing-device, that the first provenance fingerprint satisfies a matching threshold to a second provenance fingerprint of a second call based on comparing the first provenance fingerprint against at least one provenance fingerprint stored in the database. (i.e., stored voice samples may then be compared against voice samples received for a particular call in order to authenticate the identity of a current caller or callee of the particular call [0041]). Given that Brown teaches the use of fingerprint to authenticate user ([0029]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Brown within the system of Gailloux in view of Whynot in order to use fingerprint to simplify the authentication of a trusted user of a communication device.
Regarding claim 8, Gailloux in view of Whynot further in view of Brown teaches all the limitations above. Brown further teaches identifying, by the computing-device, a common geography associated with the first call and associated with a second call based on the computing-device comparing the first provenance fingerprint for the first call against a second provenance fingerprint for the second call stored in the database (i.e., stored voice samples may then be compared against voice samples received for a particular call in order to authenticate the identity of a current caller or callee of the particular call [0041]). Given that Brown teaches the use of fingerprint to authenticate user ([0029]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Brown within the system of Gailloux in view of Whynot in order to use fingerprint to simplify the authentication of a trusted user of a communication device.
Regarding claim 9, Gailloux in view of Whynot further in view of Brown teaches all the limitations above. Brown further teaches determining, by the computing-device, a provenance fingerprint of a call based on the one or more characteristics extracted from the call audio of the call; and storing, by the computing-device, the provenance fingerprint into the database (i.e., stored voice samples may then be compared against voice samples received for a particular call in order to authenticate the identity of a current caller or callee of the particular call [0041]). Given that Brown teaches the use of fingerprint to authenticate user ([0029]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Brown within the system of Gailloux in view of Whynot in order to use fingerprint to simplify the authentication of a trusted user of a communication device.
Regarding claim 10, Gailloux in view of Whynot further in view of Brown teaches all the limitations above. Brown further teaches identifying, by the computing- device, a geography associated with the first call based on the one or more characteristics extracted from the call audio of the first call (i.e., determining or inferring the location of a device is advantageous context information. For a wireless device, the location of a device may be determined most precisely where a GPS tracking system is utilized by the origin device 40 or intermediary device 42, to determine the exact geographical location of a caller. For a wireline device, the location of the device is fixed according to the location the service is registered for the number ([0108]-[0110]). A call origination location context 64 is also determined to indicate the geographical location of the origination of a call and provide information for determining a device identity ([0130], [0141]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Brown within the system of Gailloux in view of Whynot in order to indicate the geographical location of the origination of a call based on call origination context.
Regarding claim 15, Diethorn in view of Whynot teaches all the limitations above except determine, by the computing-device, a first provenance fingerprint for the first call based on the one or more characteristics.
However, the preceding limitations are known in the art of communications. Brown teaches caller and callee identity voice authentication are just one of multiple types of biometric sampling. For example, a caller or callee may locally provide an eye scan, a fingerprint, and other biophysical identifiers that are transmitted within or outside the trusted network to authenticate the identity of the caller or callee ([0029]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Brown within the system of Gailloux in view of Whynot in order to use fingerprint to simplify the authentication of a trusted user of a communication device.
Regarding claim 16, Gailloux in view of Whynot further in view of Brown teaches all the limitations above. Brown further teaches compare, by the computing-device, the first provenance fingerprint against one or more provenance fingerprints stored in a database configured to store a plurality of provenance fingerprints for a plurality of calls (i.e., stored voice samples may then be compared against voice samples received for a particular call in order to authenticate the identity of a current caller or callee of the particular call [0041]). Given that Brown teaches the use of fingerprint to authenticate user ([0029]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Brown within the system of Gailloux in view of Whynot in order to use fingerprint to simplify the authentication of a trusted user of a communication device.
Regarding claim 17, Gailloux in view of Whynot further in view of Brown teaches all the limitations above. Brown further teaches determine, by the computing-device, that the first provenance fingerprint satisfies a matching threshold to a second provenance fingerprint of a second call based on comparing the first provenance fingerprint against at least one provenance fingerprint stored in the database. (i.e., stored voice samples may then be compared against voice samples received for a particular call in order to authenticate the identity of a current caller or callee of the particular call [0041]). Given that Brown teaches the use of fingerprint to authenticate user ([0029]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Brown within the system of Gailloux in view of Whynot in order to use fingerprint to simplify the authentication of a trusted user of a communication device.
Regarding claim 18, Gailloux in view of Whynot further in view of Brown teaches all the limitations above. Brown further teaches identifying, by the computing-device, a common geography associated with the first call and associated with a second call based on the computing-device comparing the first provenance fingerprint for the first call against a second provenance fingerprint for the second call stored in the database (i.e., stored voice samples may then be compared against voice samples received for a particular call in order to authenticate the identity of a current caller or callee of the particular call [0041]). Given that Brown teaches the use of fingerprint to authenticate user ([0029]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Brown within the system of Gailloux in view of Whynot in order to use fingerprint to simplify the authentication of a trusted user of a communication device.
Regarding claim 19, Gailloux in view of Whynot further in view of Brown teaches all the limitations above. Brown further teaches determine, by the computing-device, a provenance fingerprint of a call based on the one or more characteristics extracted from the call audio of the call; and storing, by the computing-device, the provenance fingerprint into the database (i.e., stored voice samples may then be compared against voice samples received for a particular call in order to authenticate the identity of a current caller or callee of the particular call [0041]). Given that Brown teaches the use of fingerprint to authenticate user ([0029]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Brown within the system of Gailloux in view of Whynot in order to use fingerprint to simplify the authentication of a trusted user of a communication device.
Regarding claim 20, Gailloux in view of Whynot further in view of Brown teaches all the limitations above. Brown further teaches identify, by the computing- device, a geography associated with the first call based on the one or more characteristics extracted from the call audio of the first call (i.e., determining or inferring the location of a device is advantageous context information. For a wireless device, the location of a device may be determined most precisely where a GPS tracking system is utilized by the origin device 40 or intermediary device 42, to determine the exact geographical location of a caller. For a wireline device, the location of the device is fixed according to the location the service is registered for the number ([0108]-[0110]). A call origination location context 64 is also determined to indicate the geographical location of the origination of a call and provide information for determining a device identity ([0130], [0141]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Brown within the system of Gailloux in view of Whynot in order to indicate the geographical location of the origination of a call based on call origination context.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of US Patent No. 11,050876, and over claims 1-32 of US Patent No. 9,037,113. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patents. See table below for illustration:
Application 17/338,523
US Pat. No. 11,050,876
1. A computer-implemented method comprising: receiving, by a computing-device, call audio of a first call between a first device and a second device; extracting, by the computing-device, one or more characteristics from the call audio of the first call, wherein the one or more characteristics exclude metadata; and identifying, by the computing-device, one or more codecs used to encode the first call based on the one or more characteristics extracted from the call audio of the first call.  
1-2. A method comprising: receiving, by a computing-device, call audio of a first call  between a first device and a second device; extracting, by the computing-device, one or more characteristics from the first call audio, wherein the one or more characteristics exclude metadata; identifying, by the computing-device, one or more codecs used to encode the first call based on the one or more characteristics extracted from the call audio of the first call.
2. The method according to claim 1, further comprising identifying, by the computing- device, a unique telecommunications device involved in the first call based on the one or more characteristics, wherein the unique telecommunications device is one of the first device or the second device.  
4. The method of claim 1, further comprising identifying, by the computing-device, a unique telecommunications device involved in the first call based on the one or more characteristics, wherein the unique telecommunications device is one of the first device or the second device
3. The method according to claim 1, further comprising identifying, by the computing device, at least a portion of one or more networks of a transmission path of the first call based on the one or more characteristics extracted from the call audio of the first call.  
1. The method according to claim 1, further comprising identifying, by the computing-device, at least a portion of one or more networks of a transmission path of the first call based on the one or more characteristics extracted from the call audio of the first call
4. The method according to claim 3, further comprising identifying, by the computing device, a network of the one or more networks of the transmission path based on a codec of the one or more codecs.  

2. The method of claim 1, further comprising identifying, by the computing-device, one or more codecs used to encode the first call based on the one or more characteristics, wherein the computing-device identifies a network of the one or more networks of the transmission path based on a codec. 
5. The method according to claim 1, further comprising determining, by the computing-device, a first provenance fingerprint for the first call based on the one or more characteristics.  
5. The method of claim 1, further comprising determining, by the computing-device, a first provenance fingerprint for the first call based on the one or more characteristics.
6. The method according to claim 5, further comprising comparing, by the computing-device, the first provenance fingerprint against one or more provenance fingerprints stored in a database configured to store a plurality of provenance fingerprints for a plurality of calls.  
6. The method of claim 5, further comprising comparing, by the computing-device, the first provenance fingerprint against one or more provenance fingerprints stored in a database configured to store a plurality of provenance fingerprints for a plurality of calls.
7. The method according to claim 6, further comprising determining, by the computing-device, that the first provenance fingerprint satisfies a matching threshold to a second provenance fingerprint of a second call based on comparing the first provenance fingerprint against at least one provenance fingerprint stored in the database.    
7. The method of claim 6, further comprising determining, by the computing-device, that the first provenance fingerprint satisfies a matching threshold to a second provenance fingerprint of a second call based on comparing the first provenance fingerprint against at least one provenance fingerprint stored in the database.    
8. The method according to claim 6, further comprising identifying, by the computing- device, a common codec associated with the first call and associated with a second call based on the computing-device comparing the first provenance fingerprint for the first call against a second provenance fingerprint for the second call stored in the database.  
8. The method of claim 6, further comprising identifying, by the computing- device, a common codec associated with the first call and associated with a second call based on the computing-device comparing the first provenance fingerprint for the first call against a second provenance fingerprint for the second call stored in the database.  
9. The method according to claim 6, wherein the computing-device is configured to receive the respective call audio of the plurality of calls, and wherein the method further comprises: for each respective call audio received by the computing-device: determining, by the computing-device, a provenance fingerprint of a call based on the one or more characteristics extracted from the call audio of the call; and storing, by the computing-device, the provenance fingerprint of the call into the database.
9. The method of claim 6, wherein the computing-device is configured to receive the respective call audio of the plurality of calls, and wherein the method further comprises: for each respective call audio received by the computing-device: determining, by the computing-device, a provenance fingerprint of a call based on the one or more characteristics extracted from the call audio of the call; and storing, by the computing-device, the provenance fingerprint of the call into the database.
10. The method according to claim 1, further comprising identifying, by the computing- device, a geography associated with the first call based on the one or more characteristics extracted from the call audio of the first call.  
Claims 11-20 is the system of the method claims 1-10
10. system comprising identify, by the computing- device, a geography associated with the first call based on the one or more characteristics extracted from the call audio of the first call. 
Claims 11-20 of the current application are the system of method claims 1-9 of the US patent.
 

Current Application
1. A computer-implemented method comprising: receiving, by a computing-device, call audio of a first call between a first device and a second device; extracting, by the computing-device, one or more characteristics from the call audio of the first call, wherein the one or more characteristics exclude metadata; and identifying, by the computing-device, one or more codecs used to encode the first call based on the one or more characteristics extracted from the call audio of the first call.  
US Patent No. 9,037,113
1. A method comprising: receiving, for a first call between a plurality of parties at a corresponding plurality of devices, data representing audio from one or more other devices of the plurality of devices; (claim 25) extracting, independent of metadata associated with a first call, one or more characteristics from call audio received at only a single end of the first call; (claim 44) identifying at least one codec used to encode the first call, based on the audio from the first call
2. The method according to claim 1, further comprising identifying, by the computing- device, a unique telecommunications device involved in the first call based on the one or more characteristics, wherein the unique telecommunications device is one of the first device or the second device.  
4. The method of claim 1, wherein the at least one of identifying and verifying uniquely the at least a portion of a path of transmission of the first call comprises identifying a unique telecommunications device involved in the first call (5)wherein the telecommunications device is of the plurality of devices.
3. The method according to claim 1, further comprising identifying, by the computing device, at least a portion of one or more networks of a transmission path of the first call based on the one or more characteristics extracted from the call audio of the first call.  
26. identify and verify uniquely at least a portion of a transmission path of the first call, based solely on characteristics extracted from the audio from the first call.
4. The method according to claim 3, further comprising identifying, by the computing device, a network of the one or more networks of the transmission path based on a codec of the one or more codecs.  
See claim 39

 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,523,809, over claims 1-30 of US Patent No. 9,516,497 over Gailloux et al. (US 7,925,304) in view of Whynot et al. (US 7,606,181) further in view of Brown et al. (US 2003/0112941).
Note: The subject matter claimed in the instant application is fully disclosed in the patents. Claims 1-20 of the present application claim the same subject matter using different terminology and specifically claiming receiving call audio, extracting characteristics from from the audio, identifying transmission path, and identifying the origin of the call audio based on geographic location. Thus the claims have common subject matter with US patents recited above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN A GELIN/           Primary Examiner, Art Unit 2643